In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00139-CR



        BRYANT ANTHONY MAXIE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                Morris County, Texas
              Trial Court No. 10,724CR




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        Bryant Anthony Maxie appeals from his conviction by a jury of robbery, resulting in an

enhanced sentence of eighty-five years’ imprisonment. Maxie has filed a brief in which he raises

an issue common to all of his appeals. 1 He argues that the trial court erred in submitting the

wrong instruction to the jury on the effect of parole law during punishment.

        We addressed this issue in detail in our opinion of this date on Maxie’s appeal in cause

number 06-12-00138-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

        We affirm the trial court’s judgment.




                                                   Bailey C. Moseley
                                                   Justice

Date Submitted:          March 1, 2013
Date Decided:            March 6, 2013

Do Not Publish




1
 Maxie separately appeals another conviction of robbery in our cause number 06-12-00138-CR, and a conviction of
stalking in our cause number 06-12-00140-CR.

                                                      2